Citation Nr: 0126280	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran separated from service in January 1959 after more 
than 12 years and two months of active duty; his service 
included duty in the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision by the 
Department of Veterans' Affairs (VA) regional office (RO) in 
Boston, Massachusetts.


FINDING OF FACT

There is no current medical evidence showing the presence of 
a disability resulting from cold injuries.



CONCLUSION OF LAW

Residuals of cold injuries were not incurred in or aggravated 
by active duty.  38 U.S.C.A.§§ 1110, 1131, (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The available service medical records reflect no complaint of 
finding concerning cold exposure.  The veteran was 
hospitalized on February 27, 1951, for an upper respiratory 
infection.  He was treated for the condition and discharged 
to duty in early March 1951.  The November 1958 service 
separation examination and the accompanying report of medical 
history showed no pertinent complaint, history, or finding 
relative to a cold injury.

The veteran received treatment at VA and private facilities 
from 1960 to 1998 for various disorders, including diabetes 
mellitus.  These records do not reflect any history or 
diagnosis pertaining to a disability resulting from cold 
exposure.  In November 1979 the veteran underwent a right 
below-the-knee amputation which was the result of diabetes 
mellitus.

In November 1992 the veteran filed a claim for service 
connection for diabetes mellitus.  That claim was denied by 
the RO in April 1993.

In September 1998 the veteran filed a claim for service 
connection for pneumonia and for gastroenteritis.  He said he 
was treated for pneumonia in March 1951 and for 
gastroenteritis in 1958.  These claims were denied by the RO 
May 1999.

In an October 1999 statement the veteran stated that he was 
exposed to the cold while serving in Korea.  He stated that 
on one occasion in March 1951 he jumped into a river in order 
to save a fellow serviceman.  Shortly thereafter, he became 
very ill.

A VA examination was conducted in January 1999.  At that time 
the veteran reported that he was hospitalized for pneumonia 
and frostbite in February 1951 after he jumped into a river 
to save a fellow serviceman during the Korean Conflict.  He 
complained of burning pain, tingling, and numbness in his 
left leg and foot.  It was noted that he wore a right lower 
extremity prosthesis.  There was a healed ulcer on the left 
leg and swelling of the left ankle.  The peripheral pulse was 
palpable on the left foot.  The temperature of the left leg 
was normal.  The left big toe and little toe were amputated.  
His gait was slow and steady.  Motor strength and reflexes in 
the left leg were intact with diminished responses to 
pinprick vibration sense.  The diagnoses include frostbite 
residuals and diabetes, status post amputation below the 
right knee and left big and little toes.  

In a January 2000 addendum, the VA examiner stated that there 
were no frostbite residuals noted on the examination.  
Therefore there was no diagnosable disability. 

Received in 1999 and 2000 were several newsletters published 
by members of the veteran's former unit, the 2nd Ranger Co.  
These documents reference cold injuries sustained by members 
of the unit during the Korean Conflict.  Also received was 
medical literature concerning cold injuries.  A March 1999 
newsletter shows that in February 1951 a fellow serviceman 
drowned while attempting to cross a river and that several 
attempts were made to recover him.  It was also reported that 
on February 27, 1951 the veteran was hospitalized.

A hearing was held before the undersigned member of the Board 
sitting at the RO in August 2001.  At that time the veteran 
testified that he served in Korea during 1950 and 1951 as a 
member of the 2nd Ranger Co.  He said he was seen by medical 
personnel in Korea for frostbite.  His spouse also provided 
testimony regarding the veteran's condition.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA could 
not assist in the development of a claim that was not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
or the implementing regulations.  In this regard, the veteran 
was informed in the statement of the case of the requirements 
necessary to establish his claim.  Also, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  

As such, the Board concludes that the VA has met its duty to 
notify and assist the veteran in the development of his claim 
under the VCAA and the implementing regulations and the 
veteran is not prejudiced by this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 1991 & 
Supp. 2001).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
emphasized that 38 U.S.C.A. § 1154(b) provides a significant 
benefit to a veteran in that it relaxes the evidentiary 
requirements regarding the service incurrence or aggravation 
of a disease or injury in service.  The Court noted that 
section 1154(b) cannot serve to satisfy the requirements of 
competent medical evidence of a current disability 

The veteran and his spouse as a lay persons are competent to 
describe an injury or symptoms of a disability.  However, a 
lay person not competent to make a medical diagnosis, or to 
relate a given medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

To summarize, the Board is satisfied that the veteran was 
exposed to the cold while engaging the enemy in the Korean 
Conflict.  However, this fact, in and of itself, is not 
sufficient to establish service connection.  The evidence 
must also show that he currently has a disability which is a 
residual of any inservice cold injury.  In this regard, a VA 
examiner, following the January 2000 examination, concluded 
that at the current time the veteran did not have any 
residual disability resulting cold injuries.  As such, 
without any current clinical evidence confirming the presence 
of a disability, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  


ORDER

Service connection for residual of a cold injury is denied.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

